 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

Dated as of

 

August 30, 2017

 

by and between

 

AERLINE HOLDINGS INC.

 

as Seller

 

and

 

BALTIA AIR LINES, INC.

 

(d/b/a US GLOBAL AIRWAYS)

 

as Buyer

 

 

 

 

 

 

 

 

 i  |  Page 

 

 

CONTENTS

 

ARTICLE I DEFINITIONS 1     ARTICLE II PURCHASE AND SALE OF SHARES 7     ARTICLE
III CLOSING AND PURCHASE PRICE 10     ARTICLE IV REPRESENTATIONS AND WARRANTIES
OF SELLER 10     ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 11    
ARTICLE VI COVENANTS OF THE PARTIES 13     ARTICLE VII CONDITIONS TO OBLIGATIONS
OF THE PARTIES 16     ARTICLE VIII TERMINATION 18     ARTICLE IX MISCELLANEOUS
23     DISCLOSURE SCHEDULE 26     SCHEDULE OF ASSETS 27     SCHEDULE OF CERTAIN
EMPLOYEES 28     EXHIBIT I  AIRCRAFT LEASE AGREEMENT 29

 

 ii  |  Page 

 

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT is dated as of August 30, 2017 (the "Agreement
Date"), by and between AerLine Holdings Inc., a Delaware corporation having an
office at 121 Alhambra Plaza, Suite 1700, Coral Gables, Florida 33134
("Seller"), and Baltia Air Lines, Inc. (d/b/a US Global Airways), a New York
corporation having an office at Hangar G, 169 NY-17K, Suite U-14, Newburgh, New
York 12550 ("Buyer").

 

WITNESSETH

 

WHEREAS, Seller is the sole shareholder of Songbird Airways, Inc., a California
corporation which is engaged in the business of providing general passenger
charter flight services ("Songbird");

 

WHEREAS, Seller would like to sell Songbird and Buyer would like to buy Songbird
in accordance with and subject to the terms of this Agreement, pursuant to which
Buyer would acquire 100% of the outstanding and issued shares (the "Shares") of
Songbird (the "Transaction"); and

 

WHEREAS, Seller and Buyer have determined that it is in their respective best
interests to consummate the Transaction and in furtherance thereof, have
approved this Agreement and the transactions contemplated hereby.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to the terms and conditions hereof, the parties, intending to be legally
bound, hereby agree as follows:

 

ARTICLE I         DEFINITIONS

 

1.1          Defined Terms. As used herein, the terms below shall have the
following respective meanings:

 

''Affiliate" of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term "control" (including the terms
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

"Agreement" shall mean this stock purchase agreement (together with all
schedules and exhibits referenced herein).

 

"Agreement Date" shall have the meaning ascribed to such term in the preamble.

 

 1  |  Page 

 

 

“Aircraft” shall mean one B737-400 aircraft bearing manufacturer serial number
25417 (as further described in the Aircraft Lease Agreement).

 

“Aircraft Lease Agreement” shall mean that certain Aircraft Lease Agreement
executed by and between AerSale 25417 LLC as lessor and Songbird as lessee in
respect of the Aircraft, to govern the period from and after Closing, and as
attached hereto as Exhibit 1.

 

"Ancillary Instruments" means all schedules, exhibits, certificates, agreements,
documents or statements delivered pursuant to this Agreement;

 

“Assets” shall mean certain items of personal property owned by Songbird as
listed on the Schedule of Assets.

 

"Books and Records" shall mean all files, documents, instruments, papers, books
and records relating to Songbird, including without limitation financial
statements, Tax Returns and related work papers and letters from accountants,
budgets, pricing guidelines, ledgers, journals, deeds, title policies, minute
books, stock certificates and books, stock transfer ledgers, licenses, customer
lists, computer files and programs, retrieval programs, operating data and plans
and environmental studies and plans.

 

"Business Day" shall mean any day other than a Saturday, Sunday or a legal
holiday on which banking institutions in Miami, Florida are authorized or
obligated by law or executive order to close.

 

"Buyer" shall have the meaning ascribed to such term in the preamble.

 

"Claims" shall mean any rights, demands, claims, actions and causes of action
that any Person may have against Seller or any relevant third party, including
any Governmental Unit, except for any and all of the foregoing (i) relating to
the period prior to Seller’s acquisition of Songbird or (ii) created by or
through Buyer.

 

"Closing" shall have the meaning ascribed to such term in Section 3.1.

 

“Closing Date” shall mean the date on which the Closing shall actually occur.

 

"Consent" shall mean any approval, consent, notification, permission, waiver or
authorization.

 

"Contract" shall mean any lease, license, agreement, contract, contract right,
purchase order, obligation, trust, instrument and other similar arrangements,
whether or not in written form, used or held for use or related to Songbird that
is binding upon a Person or its property; provided, however, that "Contracts"
shall not include any Governmental Authorization.

 

"Copyrights" shall have the meaning ascribed to it in the definition of the term
Intellectual Property.

 

 2  |  Page 

 

 

“Deposits” shall mean those dollar amounts deposited by Songbird with third
parties, such as airports, Governmental Units, vendors, or other parties.

 

"Disclosure Schedule" shall have the meaning ascribed to such term in the
opening paragraph of Article IV.

 

"DOT" means the United States Department of Transportation.

 

"Effective Time" shall have the meaning ascribed to such term in Section 3.1.

 

"Escrow Agent" means McAfee & Taft, a law firm located in Oklahoma City, OK.

 

"Escrow Agreement" means that certain agreement between Escrow Agent, Buyer, and
Seller dated as of July 7, 2017, as may be amended from time to time, which
provides for the collection and disbursement of funds to facilitate the
transaction contemplated by this Agreement, and which is incorporated herein by
reference.

 

"FAA" shall mean the Federal Aviation Administration.

 

"GAAP" shall mean United States generally accepted accounting principles.

 

"Governmental Authorization" means any approval, consent, license, permit,
Order, waiver, or other authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Unit or pursuant to any
applicable Law, including the lapse of any waiting period thereunder.

 

"Governmental Unit" shall mean any (i) federal, state, local, municipal, foreign
or other government; (ii) governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, official, or
entity and any court, arbitrator or other tribunal); or (iii) body exercising,
or entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature, including any
arbitral tribunal.

 

"Intellectual Property" shall mean all intellectual property rights owned or
licensed by Songbird in connection with Songbird and arising from or in respect
of the following: (i) all patents and applications therefor, including
continuations, divisionals, continuations in part, or reissues of patent
applications and patents issuing thereon (collectively, "Patents"), (ii) know
how, manufacturing and production processes and techniques, (iii) license rights
with respect to Intellectual Property; (iv) all trademarks, service marks, trade
names, service names, brand names, all trade dress rights, logos, Internet
domain names and corporate names and general intangibles of a like nature,
together with the goodwill associated with any of the foregoing, all
applications, registrations and renewals thereof, and material unregistered
trademarks (collectively, "Trademarks"), (v) copyrights and registrations and
applications therefor, works of authorship, and mask work rights and, material
unregistered copyrights, in each case used primarily in connection with
Songbird, (collectively, "Copyrights"), (vi) all Software and Technology of
Songbird used in connection with Songbird and (vii) all Websites and all Content
contained therein.

 

 3  |  Page 

 

 

"Intellectual Property Licenses" shall mean all licenses or other agreements
pursuant to which Songbird has licensed the right to use any Intellectual
Property or pursuant to which it has licensed to another Person the right to use
any Intellectual Property owned or licensed by Songbird.

 

"Knowledge" with respect to any individual, shall mean the actual knowledge of
such individual.

 

"Law" means any federal, state, local or foreign statute, law, ordinance,
regulation, rule, code, order, principle of common law, judgment enacted,
promulgated, issued, enforced or entered by any Governmental Unit, or other
requirement or rule of law.

 

"Liabilities" shall mean, as to any Person, all debts, adverse claims,
liabilities, commitments, responsibilities, and obligations of any kind or
nature whatsoever, direct, indirect, absolute or contingent, of such Person,
whether accrued, vested or otherwise, whether known or unknown, and whether or
not actually reflected, or required to be reflected, in such Person's balance
sheets or other books and records.

 

"Lien" shall mean any claim, pledge, option, charge, hypothecation, easement,
security interest, right-of-way, encroachment, mortgage, and deed of trust or
other encumbrance, except for any and all of the foregoing (i) relating to the
period prior to Seller’s acquisition of Songbird or (ii) created by or through
Buyer.

 

“Material Contract” shall mean a contract to be entered into by Songbird after
the Agreement Date with expected payments by Songbird calculated to be in excess
of $100,000.

 

"Notices" shall have the meaning ascribed to such term in Section 10.4.

 

"Operating Certificates" shall mean Songbird's DOT certificate of public
convenience and necessity and FAA operating certificate.

 

"Order" shall mean any judgment, order, injunction, writ, ruling, verdict,
decree, stipulation or award of any Governmental Unit or private arbitration
tribunal.

 

"Patents" shall have the meaning ascribed to it in the definition of the term
Intellectual Property.

 

"Permits" shall mean all licenses, permits, franchises and other authorizations
of any Governmental Unit relating to the operation of Songbird and all pending
applications therefor.

 

"Permitted Liens" shall mean (i) statutory Liens for current Taxes, assessments
or other governmental charges not yet due and payable or the amount or validity
of which is being contested in good faith; and (ii) zoning, entitlement and
other land use and environmental regulations or designations by any Governmental
Unit provided that such regulations or designations have not been violated,
which in each case do not materially interfere with the operation of Songbird.

 

 4  |  Page 

 

 

"Person" shall mean an individual, partnership, joint venture, corporation,
business trust, limited liability company, trust, unincorporated organization,
joint stock company, labor union, estate, Governmental Unit or other entity.

 

"Proceeding" shall mean any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Unit or arbitrator.

 

"Purchase Deposit" means the sum of One Million dollars ($1,000,000), which has
been transferred to the Escrow Agent by or on behalf of Buyer, and will be
transferred by the Escrow Agent to Seller upon execution of this Agreement, in
accordance with the written direction of Seller and Buyer to the Escrow Agent
and with the terms of this Agreement.

 

"Purchase Price" shall have the meaning ascribed to such term in Section 2.2.

 

"Representative" shall mean, with respect to any Person, such Person's officers,
directors, employees, agents and representatives (including any investment
banker, financial advisor, accountant, legal counsel, agent, representative or
expert retained by or acting on behalf of such Person or its Subsidiaries).

 

"Seller" shall have the meaning ascribed to such term in the preamble.

 

"Shares" shall have the meaning ascribed to such terms in the recitals.

 

"Software" means, except to the extent generally available for purchase from a
third Person, any and all (i) computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code, (ii) databases and compilations, including any and all data and
collections of data, whether machine readable or otherwise, (iii) descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, screens, user interfaces, report formats, firmware,
development tools, templates, menus, buttons and icons, and (iv) all
documentation including user manuals and other training documentation related to
any of the foregoing.

 

"Songbird" shall have the meaning ascribed to such term in the Recitals.

 

"Tax" or "Taxes" shall mean any current, deferred, federal, state, county,
local, foreign and other taxes, assessments, duties or charges of any kind
whatsoever, including, without limitation, income, profits, gains, net worth,
sales and use, ad valorem, gross receipts, Songbird and occupation, license,
minimum, alternative minimum, environmental, estimated, stamp, custom duties,
occupation, property (real or personal), franchise, capital stock, license,
excise, value added, payroll, employees, income withholding, social security,
unemployment or other tax, together with any penalty, addition to tax or
interest on the foregoing.

 

 5  |  Page 

 

 

"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

"Technology" means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
apparatus, creations, improvements, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses, and other
writings, and other tangible embodiments of the foregoing, in any form whether
or not specifically listed herein, and all related technology, that are used in,
incorporated in, embodied in, displayed by or relate to, or are used or useful
in Songbird, other than any in the form of Software.

 

"Trademarks" shall have the meaning ascribed to such term in the definition of
Intellectual Property. Without limitation, such "Trademarks" include the
designations "Songbird" and all variants thereof and composite marks formed
therefrom.

 

"Transaction" shall have the meaning set forth in the Recitals.

 

"Transfer Tax" or "Transfer Taxes" shall mean any federal, state, county, local,
foreign and other sales, excise, use, transfer, conveyance, documentary
transfer, recording or other similar Tax, fee or charge imposed upon the sale,
transfer or assignment of shares or property or any interest therein or the
recording thereof, and any penalty, addition to Tax or interest with respect
thereto, but such term shall not include any Tax on, based upon or measured by,
the net income, gains or profits from such sale, transfer or assignment of the
shares or property or any interest therein.

 

"Website" shall mean (i) all websites owned or controlled by Songbird, and all
Content and pages contained within each of those websites, hosted anywhere in
the world, and (ii) all website user information and data collected by Songbird,
including email addresses and domain names, website logs, clickstream data and
cookies, but, in each case, excluding freely available graphic or text content,
such as clip art or graphic images licensed from commercial media vendors. For
each Website, the Content and pages shall include all computer files and
documentation for the current version of the Website and all archived Content
and pages in Songbird's possession or control. As used herein, the term
"Content" means any literary, audio, video, and other information, including
editorial content, data, animation, graphics, photographs and artwork, and
combinations of any or all of the foregoing, in any tangible or digital formats.

 

 6  |  Page 

 

 

1.2          Other Definitional Provisions.

 

(a)          The words "hereof," "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(b)          The meanings given to terms defined herein shall be equally
applicable to both singular and plural forms of such terms.

 

(c)          Whenever the words "include," "includes" or "including" are used in
this Agreement they shall be deemed to be followed by the words "without
limitation."

 

(d)          Words denoting any gender shall include all genders. Where a word
or phrase is defined herein, each of its other grammatical forms shall have a
corresponding meaning.

 

(e)          A reference to any party to this Agreement or any other agreement
or document shall include such party's successors and permitted assigns.

 

(f)          A reference to any legislation or to any provision of any
legislation shall include any modification or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

 

(g)          All references to "$" and dollars shall be deemed to refer to the
currency of the United States of America.

 

(h)          All references to any financial or accounting terms shall be
defined in accordance with GAAP except as otherwise specifically defined herein.

 

ARTICLE II       PURCHASE AND SALE OF SHARES AND CERTAIN OWNED ASSETS

 

2.1          Purchase and Sale of the Shares. Upon and subject to the terms and
conditions of this Agreement, at the Closing, Seller shall sell, transfer,
convey and deliver the Shares and, accordingly, certain owned Assets as listed
in the Schedule of Assets to Buyer, free and clear of all Liens, and Buyer shall
purchase the Shares and such certain owned Assets from Seller by causing the
Purchase Price (as defined below) to be transferred to Seller and pursuant to
the other closing requirements herein.

 

 7  |  Page 

 

 

2.2          Purchase Price; Purchase Deposit. The consideration payable for
purchase of the Shares is Six Million Five Hundred Thousand dollars
($6,500,000), plus an amount equal to the sum of the Deposits (together, the
"Purchase Price"). Immediately prior to Closing, Buyer will transfer to the
Escrow Agent the remaining balance of funds, which, together with the Purchase
Deposit, will be sufficient to fully pay the Purchase Price to Seller. Seller
and Buyer acknowledge that the Purchase Deposit has been paid into escrow with
the Escrow Agent, and that it is non-refundable and payable to Seller in all
circumstances other than those specified in Section 8.1, and immediately upon
execution of this Agreement, Seller and Buyer shall instruct Escrow Agent in
writing to release the Purchase Deposit to Seller by wire transfer as specified
in Section 2.3 below.

 

2.3          Payments; Seller’s Bank Account Details. All amounts payable by or
on behalf of Buyer under this Agreement shall be paid on the due date for
payment by remittance in dollars in same day immediately available funds in
full, without any set-off or counterclaim whatsoever and free and clear of any
deductions and withholdings. Payments to Seller shall be paid to the bank
account of Seller at:

 

Account Name: AERLINE HOLDINGS INC.

 

Account Number: [                                 ]

 

Routing Number: [                                 ]

 

Bank Name: [                                 ]

 

2.4          Additional Amounts: Buyer shall also pay Seller on or before the
Closing Date, such pro rated amounts in respect of payroll payments of Songbird,
and similar payments relating to Songbird, prorated with reference to the
Closing Date and the Effective Time. Any current guaranty provided by either
Seller or AerSale, Inc. in favor of a third party vendor (or otherwise), and in
respect of the obligations of Songbird, shall terminate with effect from the
Effective Time. Seller (or AerSale, Inc., as the case may be) shall notify the
relevant third party vendors of such guaranty termination. Buyer shall make its
own arrangements with such third party vendors, and shall pay promptly any
demand under any such guaranty that relates to a Songbird obligation arising
after the Effective Time, and shall indemnify Seller (or AerSale, Inc., as the
case may be) for any costs arising post Effective Time in respect thereof.

 

2.5          Tax Gross-up. All payments to be made by Buyer to Seller shall be
made free and clear of and without deduction for or on account of Transfer Tax
unless Buyer is required to make such a payment subject to any deduction or
withholding for or on account of Transfer Tax, in which case the sum payable by
Buyer (in respect of which such deduction or withholding is required to be made)
shall be increased to the extent necessary to ensure that Seller receives a sum
net of any deduction or withholding equal to the sum which it would have
received had no such deduction or withholding been made or required to be made.
All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement (including any real property transfer Tax and any
other similar Tax) shall be borne and paid by Buyer when due. Buyer shall, at
its own expense, timely file any Tax Return or other document with respect to
such Taxes or fees (and Seller shall cooperate with respect thereto as
necessary).

 

 8  |  Page 

 

 

ARTICLE III      CLOSING AND PURCHASE PRICE

 

3.1          Closing. Unless this Agreement shall have been terminated or the
transactions herein contemplated shall have been abandoned pursuant to Article
VIII hereof, the closing of the transactions contemplated herein (the "Closing")
shall take place at noon (eastern daylight time) on October 15, 2017 (the
"Scheduled Closing Date"), and in all events on or before noon (eastern daylight
time) on October 31, 2017, the final deadline for Closing (unless another time
or date is agreed to in writing by the parties). The Closing shall be held at
the offices of Seller, or at such other location as may be mutually agreed in
writing by the parties. The Closing shall be deemed effective as of 12:01 a.m.
(eastern daylight time) on the Closing Date (the "Effective Time").

 

3.2          Closing Deliveries.

 

(a)          At the Closing, Seller shall deliver, or shall cause to be
delivered, to Buyer the following:

 

i.          an executed stock certificate of Songbird with respect to the
Shares;

 

ii.         a certificate from Seller dated as of the date of the Closing,
certifying that the conditions specified in Section 7.1 have been satisfied and
fulfilled;

 

iii.        the Aircraft Lease Agreement;

 

iv.        a copy of the resolutions adopted by the members of Seller
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, certified by the Secretary
or other authorized Person of Seller as of the Closing Date;

 

(b)          At the Closing, Buyer shall deliver, or shall cause to be
delivered, to Seller the following:

 

i.          the balance of the Purchase Price, plus such other amounts due and
payable to Seller on or before the Closing;

 

 9  |  Page 

 

 

ii.         a certificate of Buyer, dated as of the Closing Date, signed by a
duly authorized officer of Buyer, certifying that conditions specified in
Section 7.2(a) hereof have been fulfilled;

 

iii.        a copy of the resolutions adopted by the Board of Directors of Buyer
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, certified by the Secretary
or other authorized Person of Buyer as of the Closing Date;

 

iv.        such other closing instruments and certificates as may be reasonably
requested by Seller, in form and substance reasonably acceptable to Seller, to
give effect to the Transaction.

 

ARTICLE IV      REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in any Disclosure Schedule delivered to Buyer on the date
hereof (the "Disclosure Schedule"), Seller hereby represents and warrants to
Buyer on the Agreement Date and on the Closing Date as follows (any Disclosure
Schedule to be arranged in paragraphs corresponding to the section numbers
contained in this Article IV, but, regardless of the existence of
cross-references or the lack thereof, the disclosure in any paragraph shall only
qualify as disclosure for any other section of this Article IV if such
disclosure contains sufficient information so that it is readily and reasonably
determinable and apparent that such disclosure qualifies or otherwise applies to
other sections of this Article IV):

 

4.1          Authority. Seller has the requisite power and authority to execute
and deliver this Agreement and the Ancillary Instruments to which it is, or at
the Closing will be, a party, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.

 

4.2          Title to Shares; Songbird's Assets.

 

(a)          At Closing, (i) the Shares of Songbird transferred to Buyer
pursuant to this Agreement will be free and clear of all Liens and Claims, and
that Songbird will be debt-free and cash-free, (ii) except as may be the case in
respect of the period prior to when Seller acquired the Shares (and noting the
confirmation order issued by the bankruptcy court as having extinguished and
discharged any and all of the following instruments, agreements and
understandings as may have arisen during such prior period), there will be no
(w) outstanding securities convertible or exchangeable into shares of capital
stock or equity interests of Songbird; (x) options, warrants, calls,
subscriptions or other rights, agreements or commitments obligating Songbird to
issue, transfer, repurchase, redeem, acquire or sell any shares of its capital
stock or other equity securities; (y) voting trusts or other agreements or
understandings to which Songbird is a party or by which Songbird is bound with
respect to the voting, transfer or other disposition of its shares of capital
stock or other equity securities; or (z) outstanding or authorized equity
appreciation, phantom equity or similar rights with respect to Songbird, and
(iii) no registration rights will be outstanding with respect to Songbird's
securities. Buyer acknowledges that the Shares will not be issued pursuant to
any securities registration or offering and Seller makes no representations,
warranties, or covenants with respect to any federal or state securities laws.

 

 10  |  Page 

 

 

(b)          Seller has good and valid title to all assets and properties of
Songbird owned as of the Agreement Date (including the Shares, Operating
Certificates, Intellectual Property and Books and Records), free and clear of
all Liens and Claims (other than Liens that will be released and discharged as
of, and that will not be enforceable from and after, the Closing) and, as of the
Closing Date, such assets and properties will vest with Buyer, free and clear of
all Liens and Claims.

 

4.3          No Insolvency. No insolvency proceeding of any character,
including, without limitation, bankruptcy, receivership, reorganization,
composition, or arrangement with creditors, voluntary or involuntary, affecting
Songbird or any of its assets or properties is pending or, to the knowledge of
Seller after due enquiry, threatened.

 

4.4          No Undisclosed Liabilities. To the knowledge of Seller after due
enquiry, and except as otherwise disclosed in this Agreement or separately to
Buyer, Songbird does not have any debts, liabilities, or obligations of any kind
or character whatsoever, whether accrued, absolute, contingent, matured, or not
matured, and whether or not of a character as would be required to be reflected
in a balance sheet of Songbird or Seller prepared in accordance with GAAP.

 

ARTICLE V       REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

5.1          Organization and Good Standing; Authority. Buyer is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation. Buyer has the requisite corporate power and
authority to enter into this Agreement and the Ancillary Instruments to which it
is, or at the Closing will be, a party, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
This Agreement and the Ancillary Instruments to which Buyer is a party have been
duly executed and delivered by Buyer, and (assuming due authorization, execution
and delivery by the other parties hereto) will constitute the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with their
respective terms.

 

 11  |  Page 

 

 

5.2          No Conflict. Except as would not have or be reasonably likely to
have, individually or in the aggregate, a material adverse effect on the ability
of Buyer to perform its obligations under, and to consummate the transactions
contemplated by, this Agreement and the Ancillary Instruments to which it is or
at the Closing will be a party, the execution and delivery by Buyer of this
Agreement and the Ancillary Instruments to which it is or at the Closing will be
a party and the transactions contemplated hereby and thereby by Buyer do not and
will not (i) violate, conflict with or result in the breach of any provision of
the organizational documents of Buyer, (ii) violate any Law or Order applicable
to Buyer, or any of Buyer's assets, properties or business, or (iii) result in a
breach of, constitute a default (or an event which, with or without the giving
of notice or lapse of time or both, would become a default) under, require any
consent under, or give to others any right of termination, amendment,
acceleration, suspension, revocation or cancellation of, any contract to which
Buyer is a party or is bound.

 

5.3          Consents and Approvals. The execution and delivery by Buyer of this
Agreement and the Ancillary Instruments to which Buyer is, or at the Closing
will be, a party do not, and the performance by Buyer of this Agreement and the
Ancillary Instruments to which Buyer is, or at the Closing will be, a party and
the consummation by Buyer of the transactions contemplated hereby and thereby do
not and will not, with the exception of approvals required from the United
States Department of Transportation, require any Governmental Authorization
reasonably likely to have, individually or in the aggregate, a material adverse
effect on the ability of Buyer to carry out its obligations under, and to
consummate the transactions contemplated by, this Agreement and the Ancillary
Instruments to which Buyer is, or at the Closing will be, a party.

 

5.4          Brokers. Neither Buyer nor any of its directors, officers,
employees or Affiliates has employed any broker, finder, investment banker or
Person fulfilling a similar role or has incurred or will incur any broker's,
finder's or other similar fees, commissions or expenses, in each case in
connection with the transactions contemplated by this Agreement and the
Ancillary Instruments for which Seller will be liable.

 

5.5          Investment Purpose. Buyer is acquiring the Shares solely for its
own account for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof. Buyer acknowledges that the Shares
are not registered under the Securities Act of 1933, as amended, or any state
securities laws, and that the Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable. Buyer is able to bear the
economic risk of holding the Shares for an indefinite period (including total
loss of its investment), and has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risk of its investment.

 

 12  |  Page 

 

 

5.6          Sufficiency of Funds. Buyer has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.
Proof of funds will be made available to the Seller 15 days prior to the
Scheduled Closing Date.

 

5.7          Independent Investigation. Buyer has conducted its own independent
investigation, review and analysis of Songbird, results of operations,
prospects, condition (financial or otherwise) or assets of Songbird, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
Songbird for such purpose. Buyer acknowledges and agrees that: (a) in making its
decision to enter into this Agreement and to consummate the transactions
contemplated hereby, Buyer has relied solely upon its own investigation and the
express representations and warranties of Seller set forth in Article IV of this
Agreement (including the related portions of the Disclosure Schedules); and (b)
none of Seller, Songbird or any other Person has made any representation or
warranty as to Seller, Songbird or this Agreement, except as expressly set forth
in Article IV of this Agreement (including the related portions of the
Disclosure Schedules).

 

ARTICLE VI      COVENANTS OF THE PARTIES

 

6.1          Conduct of Songbird Pending the Closing.

 

During the period from the Agreement Date and continuing until the earlier of
the termination of this Agreement in accordance with its terms or the Closing:

 

(a)          Seller shall use its commercially reasonable efforts to preserve in
all material respects the assets of Songbird; and

 

(b)          without limiting the generality of Section 6.1(a), Seller shall not
cause Songbird to:

 

i.          sell, lease (as lessor), transfer or otherwise dispose of any assets
or permit such assets to become subject to any Lien, other than Liens as a
result of regulatory matters arising from events or circumstances occurring on
or after the date hereof, or Liens that will be discharged and removed and not
be enforceable against any asset of Songbird following the Closing;

 

ii.         solely with respect to any action which could have a material
adverse effect on Buyer, or its operation, management or ownership of Songbird
following the Closing, make or rescind any material election relating to Taxes,
settle or compromise any material claim, action, suit, litigation, Proceeding,
arbitration, investigation, audit or controversy relating to Taxes, or, except
as required by applicable Law or GAAP, make any material change to any of its
methods of Tax accounting, methods of reporting income or deductions for Tax or
Tax accounting practice or policy from those employed in the preparation of its
most recent Tax Returns; of Buyer;

 

 13  |  Page 

 

 

iii.        enter into any Material Contract without the prior written consent
of Buyer; or

 

iv.        agree or commit to do any of the foregoing.

 

6.2          Access. From the date hereof or such earlier date as Seller shall
have received a non-disclosure agreement signed by Buyer until the Closing (or
until earlier termination of this Agreement, Seller (i) shall give Buyer and its
Representatives access to the records of Songbird in the digital due diligence
“room” created by Seller (or to hard copy versions of such records, on request,
and provided however that access to the proprietary manuals of Songbird shall be
provided only upon Seller’s receipt of (a) this Agreement as signed by Buyer and
(b) acknowledgment that the Purchase Deposit has become non-refundable and held
by Seller, whereupon such manuals will be made available during normal Songbird
hours in person at the Coral Gables office of Songbird) and (ii) shall cooperate
reasonably with Buyer in its investigation of Songbird.

 

6.3          Employee Matters.

 

(a)          Hired Employees. Buyer shall have the right (in its sole and
absolute discretion), but not the obligation, to offer employment, on an at-will
basis, effective as of the Closing Date, to any or all current or former
employees (employed since the date Seller acquired Songbird) of Songbird. In no
event shall Buyer be obligated to hire or retain any current or former employee
of Songbird for any period following the Closing, except as described
hereinbelow in Section 6.3(e). Employees of Songbird who accept Buyer's offer of
employment pursuant hereto and who commence employment with Buyer from and after
the Closing Date shall be referred to herein as the "Hired Employees." Under no
circumstances shall any individual employed or formerly employed by Songbird
become an employee of Buyer unless such individual becomes a Hired Employee.
Notwithstanding the foregoing, Buyer will not solicit for employment, either
directly or indirectly, any employees of Songbird’s Affiliates.

 

(b)          Release of Hired Employees. With respect to each Hired Employee,
effective as of the Closing, Seller shall be deemed to have waived and released
each such individual from any and all contractual or common law provisions
related to Songbird that are enforceable by Seller and restrict the employment
activities or other conduct of such individuals related to Songbird after their
termination of employment with Seller.

 

 14  |  Page 

 

 

(c)          No Transfer of Employees. Nothing herein shall be construed as
transferring to Buyer (i) any Contract with any current or former employee of
Songbird or for the employment of any Person or engagement of any independent
contractor by Songbird or (ii) any rights or obligations Songbird may owe to or
be owed by any current or former employee, officer, consultant, independent
contractor or agent of Songbird.

 

(d)          No Third Party Beneficiaries. Nothing herein, express or implied,
shall confer upon any employee or former employee of Songbird any rights or
remedies (including any right to employment or continued employment for any
specific period) of any nature or kind whatsoever, under or by reason of this
Agreement. Seller and Buyer agree that the provisions contained herein are not
intended to be for the benefit of or otherwise enforceable by, any third party,
including any employee or former employee of Songbird.

 

(e)          Certain Employees. The Schedule of Certain Employees contains a
true and complete list of the names and positions of the employees of Songbird
who currently fill certain positions at Songbird. Seller will keep the requisite
positions filled pending the Closing. It will be solely Buyer’s responsibility
to retain the relevant employees following the Closing.

 

6.4          Further Assurances. Subject to the terms and conditions herein
provided, following the Closing, Seller shall execute and deliver to Buyer such
bills of sale, endorsements, assignments and other good and sufficient
instruments of assignment, transfer and conveyance, in form and substance
reasonably satisfactory to Seller and Buyer, as shall be reasonably necessary to
vest in Buyer all of Seller's right, title and interest in and to the Shares or
otherwise to carry out and give effect to the Transaction.

 

6.5          Notice of Events. During the period from the date of this Agreement
until the Closing Date or the earlier termination of this Agreement, each party
hereto shall promptly notify the other party hereto in writing as soon as such
party becomes aware of the occurrence, or non-occurrence, of any event,
condition or circumstance occurring at any time (whether before or after the
date of this Agreement) which is material to Seller, Songbird, the Operating
Certificates or the Transaction or which would reasonably be expected to delay
or otherwise materially affect the consummation of the Transaction.

 

During the period from the date of this Agreement until the Closing Date or the
earlier termination of this Agreement, each party will promptly advise the other
party in writing if (a) any of the representations or warranties of the advising
party is untrue or incorrect in any material respect, or (b) the advising party
becomes aware of the occurrence of any event or state of facts that results in
any of the representations and warranties of such party being untrue or
incorrect if such party were making them then.

 

6.6          Corporate Name; Cessation of Use of Name.

 

(a)          Seller acknowledges and agrees that as of the Closing Date, as
between Seller, on the one hand, and Buyer, on the other, Buyer shall have the
sole, absolute and proprietary right to all names, marks, trade names,
trademarks, service names and service marks (the "Names") incorporating
"Songbird" and any derivative thereof and to all corporate symbols or logs
incorporating "Songbird" and any derivative thereof.

 

 15  |  Page 

 

 

(b)          Following the Closing Date (a) Seller shall not use the name
"Songbird" or any derivative thereof or any logos incorporating such name, and
all such Names, shall be solely owned by, and vested with, Buyer, free and clear
of all Liens and Claims.

 

6.7          Articles and Bylaws. Prior to Closing, Seller shall provide Buyer
with true and complete copies of Songbird’s Articles of Incorporation and
Bylaws.

 

6.8          Aircraft Lease Agreement. Buyer and Seller acknowledge and agree
that the Aircraft Lease Agreement shall govern the Aircraft from and after
Closing and supersede the previous aircraft lease agreement in respect of the
Aircraft. Buyer shall ensure that Songbird meets its obligations under the
Aircraft Lease Agreement from and after Closing hereunder. Buyer shall also pay
AerSale 25417 LLC before Closing: (a) the cost of the C Check to be performed on
the Aircraft around the time of Closing (to be paid before induction into the C
Check), (b) all other mutally agreed expenses set forth in the Delivery
Workscope of the Aircraft Lease Agreement (the expenses set forth in this 6.8
(b) shall be paid 50% prior to commencement of the workscope and 50% upon
completion of same, and shall be reimbursed by AerSale 25417 LLC to Buyer upon
Closing), and (c) the Security Deposit under, and as per the provisions of, the
Aircraft Lease Agreement.

 

6.9          Seller and Buyer agree to work diligently and in good faith to
close the Transaction by the Scheduled Closing Date, and in all events on or
before noon (eastern daylight time) on October 31, 2017, in accordance with the
terms hereof (including as this Agreement may be amended in writing).

 

ARTICLE VII     CONDITIONS TO OBLIGATIONS OF THE PARTIES

 

7.1          Conditions Precedent to Obligations of Buyer. The obligation of
Buyer to consummate the transactions contemplated by this Agreement is subject
to the satisfaction (or waiver by Buyer in Buyer's sole discretion) at or prior
to the Closing of each of the following conditions:

 

 16  |  Page 

 

 

(a)          Title to Shares. At Closing, (i) the Shares of Songbird transferred
to Buyer pursuant to this Agreement will be free and clear of all Liens and
Claims, (ii) except as may be the case in respect of the period prior to when
Seller acquired the Shares (and noting that the confirmation order issued by the
bankruptcy court has extinguished and discharged all of the following
instruments, agreements and understanding arising during such prior period),
there will be no (w) outstanding securities convertible or exchangeable into
shares of capital stock or equity interests of Songbird; (x) options, warrants,
calls, subscriptions or other rights, agreements or commitments obligating
Songbird to issue, transfer, repurchase, redeem, acquire or sell any shares of
its capital stock or other equity securities; (y) voting trusts or other
agreements or understandings to which Songbird is a party or by which Songbird
is bound with respect to the voting, transfer or other disposition of its shares
of capital stock or other equity securities; or (z) outstanding or authorized
equity appreciation, phantom equity or similar rights with respect to Songbird,
and (iii) no registration rights will be outstanding with respect to Songbird's
securities.

 

(b)          Title to Assets. Seller shall have good and valid title to all
assets and properties of Songbird (including the Operating Certificates,
Intellectual Property and Books and Records), free and clear of all Liens and,
as of the Closing Date, all of such assets and properties will vest with Buyer
free and clear of all Liens and Claims.

 

(c)          Performance of Obligations. Seller shall have performed in all
material respects all obligations and agreements contained in this Agreement
required to be performed by it on or prior to the Closing Date.

 

(d)          No Violation of Law or Orders. No provisions of any applicable Law
or Order enacted, entered, promulgated, enforced or issued by any Governmental
Unit shall be in effect that prevents, renders illegal or otherwise prohibits
the sale and purchase of the Shares or any of the other transactions
contemplated by this Agreement.

 

(e)          No Termination of Operating Certificates. The Operating
Certificates shall not have been cancelled, revoked or terminated, and Seller
shall not have received from the FAA, the DOT or any other Governmental Unit any
notice of cancellation, revocation or termination with respect to any of the
Operating Certificates.

 

(f)          Secretary’s Certificate. Buyer’s receipt of Seller’s Secretary’s
Certificate certifying as to copies of Seller’s Certificate of Incorporation,
Bylaws, Resolutions approving the Transaction, and Good Standing Certificate,
and as to the incumbency of the relevant signatories.

 

7.2          Conditions Precedent to the Obligations of Seller. The obligation
of Seller to consummate the transactions contemplated by this Agreement is
subject to the satisfaction (or waiver by Seller in its sole discretion) at or
prior to the Closing of each of the following conditions:

 

 17  |  Page 

 

 

(a)          Performance of Obligations. Buyer shall have performed in all
material respects all obligations and agreements contained in this Agreement
required to be performed by it prior to or on the Closing Date.

 

(b)          No Violation of Law or Orders. No provisions of any applicable Law
or Order enacted, entered, promulgated, enforced or issued by any Governmental
Unit shall be in effect that prevents, renders illegal or otherwise prohibits
the sale and purchase of the Shares or any of the other transactions
contemplated by this Agreement.

 

(c)          Lease Related Payments. Buyer shall have paid to Seller the cost of
the C Check to be performed on the Aircraft around the time of Closing, the cost
of other pre-delivery work agreed between AereSale and Buyer, and Security
Deposit under the Aircraft Lease Agreement.

 

(d)          Secretary’s Certificate. Seller’s receipt of Buyer’s Secretary’s
Certificate certifying as to copies of Buyer’s Certificate of Incorporation,
Bylaws, Resolutions approving the Transaction, and Good Standing Certificate,
and as to the incumbency of the relevant signatories.

 

7.3         Regulatory Matters. For the sake of clarity, and notwithstanding
anything to the contrary herein, Buyer shall bear all risk of continued
regulatory approval to operate Songbird post-Closing, including without
limitation as to DOT and/or FAA authorizations and/or certificates to operate
Songbird in air transportation in any manner. The Closing shall not be subject
to Buyer’s prior receipt of any indication from the DOT or FAA or otherwise as
to the acceptability of Buyer as an owner of Songbird. Upon full execution and
delivery of this Agreement and before Closing, Buyer may file with the DOT a
notice of change of ownership.

 

ARTICLE VIII   TERMINATION

 

8.1          Termination of Agreement. This Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing:

 

(a)          By Buyer:

 

i.            if any Order restraining, prohibiting or enjoining Seller from
consummating the Transaction shall have been entered and such Order shall have
become a final Order at any time before the earlier of the Closing or October
31, 2017;

 

 18  |  Page 

 

 

ii.         at any time after October 31, 2017, if the Closing shall not have
occurred solely because there shall have been a material breach by Seller of any
of its representations, warranties, covenants, obligations or agreements
contained in this Agreement, which breach would result in the failure to satisfy
one or more of the conditions set forth in Section 7.1, and such breach shall be
incapable of being cured or, if capable of being cured, shall not have been
cured within fifteen (15) days after written Notice thereof shall have been
received by Seller, and in any event not cured on or before October 31;

 

iii.        upon receipt of a copy of Buyer’s written notice of termination to
Seller pursuant to paragraphs 8.1(a)i. or (a)ii. above, Seller shall pay to
Buyer the Purchase Deposit, and the Escrow Agent shall pay to Buyer the balance
of funds held by the Escrow Agent pursuant to the Escrow Agreement, after
deducting Buyer’s half of the escrow fee charged by the Escrow Agent in
connection with the Escrow Agreement in the event that such half shall not have
already been paid separately by Buyer.

 

(b)          By Seller:

 

i.          if any Order restraining, prohibiting or enjoining Buyer from
consummating the Transaction shall have been entered and such Order shall have
become a final Order at any time before the earlier of the Closing or October
31, 2017;

 

ii.         at any time after October 31, 2017, unless the Closing shall not
have occurred solely because there shall have been a material breach by Seller
of any of its representations, warranties, covenants, obligations or agreements
contained in this Agreement, which breach would result in the failure to satisfy
one or more of the conditions set forth in Section 7.1, and such breach shall
not have been cured on or before October 31, 2017;

 

iii.        if there shall have been a material breach by Buyer of any of its
representations, warranties, covenants, obligations, or agreements contained in
this Agreement, which breach would result in the failure to satisfy one or more
of the conditions set forth in Section 7.2, and such breach shall be incapable
of being cured or, if capable of being cured, shall not have been cured within
fifteen (15) days after written Notice thereof shall have been received by Buyer
and in any event not cured on or before October 31, 2017;

 

iv.        upon receipt of a copy of Seller’s written notice of termination to
Buyer pursuant to paragraphs 8.1(b)i., ii. or iii. above, the Escrow Agent shall
pay to Buyer the balance of any funds held by the Escrow Agent pursuant to the
Escrow Agreement, after deducting Buyer’s half of the escrow fee charged by the
Escrow Agent in connection with the Escrow Agreement, in the event that such
half shall not have already been paid separately by Buyer.

 

 19  |  Page 

 

 

8.2          Consequences of Termination. If this Agreement is terminated under
and in accordance with Section 8.1, this Agreement will thereafter become void
and have no further force and effect and all further obligations of Seller and
Buyer to each other under this Agreement will terminate without further
obligation or liability of Seller or Buyer to the other, except that:

 

(a)          each party will return or destroy all documents, work papers and
other material of any other party relating to the transactions contemplated by
this Agreement, whether so obtained before or after the execution of this
Agreement, to the party furnishing the same;

 

(b)          Notwithstanding the foregoing, this Section 8.2, Section 10.1
(Expenses), Section 10.4 (Notices), Section 10.5 (Choice of Law), Section 10.10
(Jurisdiction), Section 10.11 (Waiver of Right to Trial by Jury), Section 10.12
(Beneficiaries) and Section 10.14 (Preparation of this Agreement) shall survive
any such termination of this Agreement.

 

ARTICLE IX      INDEMNIFICATION

 

9.1          Indemnification by Seller. Seller shall pay, reimburse, indemnify,
and hold harmless Buyer, and its respective officers, shareholders, successors,
and permitted assigns from and against any and all claims, suits, actions,
assessments, losses, diminution in value, liabilities, Taxes, fines, penalties,
damages (compensatory, consequential, direct, indirect, and other), costs, and
expenses (including reasonable legal fees) (“Losses”) that arise in the absence
of a third-party claim in connection with or resulting from:

 

(a)          All debts, liabilities, and obligations of Seller or Songbird, of
any kind or character whatsoever to the extent existing or arising from facts
and circumstances in existence at or before the Closing, except for those
relating to the period prior to Seller’s acquisition of Songbird;

 

(b)          Any inaccuracy in any representation or breach of any warranty of
the Seller contained in this Agreement (whether at the date of this agreement or
the Closing Date); or

 

(c)          Seller’s failure to perform or observe in full, or to have
performed or observed in full, any covenant, agreement, or condition to be
performed or observed by Seller under this Agreement.

 

 20  |  Page 

 

 

9.2          Indemnification by Buyer. Buyer shall pay, reimburse, indemnify,
and hold harmless Seller, and its respective officers, shareholders, successors,
and permitted assigns from and against any and all Losses that arise in the
absence of a third-party claim, in connection with or resulting from:

 

(a)          All debts, liabilities, and obligations of Buyer or Songbird, of
any kind or character whatsoever to the extent existing or arising from facts
and circumstances in existence (i) after the Closing or (ii) relating to the
period prior to Seller’s acquisition of Songbird;

 

(b)          Any inaccuracy in any representation or breach of any warranty of
the Buyer contained in this Agreement (whether at the date of this agreement or
the Closing Date); or

 

(c)          Buyer’s failure to perform or observe in full, or to have performed
or observed in full, any covenant, agreement, or condition to be performed or
observed by Buyer under this Agreement.

 

9.3          Indemnification for Taxes. Seller agrees:

 

(a)          to pay, reimburse, indemnify, and hold harmless Buyer and its
respective officers, members, successors, and permitted assigns from and against
any and all Taxes imposed upon Seller payable with respect to, and any and all
other Losses arising out of or in any manner incident, related, or attributable
to Taxes imposed upon Seller payable with respect to, or tax returns required to
be filed by Seller with respect to any taxable year (or other applicable
reporting period) of Seller ending on or before the Closing Date, except for (i)
Losses arising from transactions occurring after the Closing and (ii) Losses
arising from Taxes or transactions relating to the period prior to Seller’s
acquisition of Songbird.

 

(b)          To prepare or cause to be prepared all Tax Returns of Seller and/or
Songbird for any tax period of Seller preceeding the Closing Date (including
amended Tax Returns) except in respect of any period prior to Seller’s
acquisition of Songbird.

 

ARTICLE X       MISCELLANEOUS

 

10.1        Expenses. Except as otherwise expressly set forth in this Agreement
and whether or not the transactions contemplated hereby are consummated, each
party hereto shall bear all costs and expenses incurred or to be incurred by
such party in connection with this Agreement and the consummation of the
transactions contemplated hereby. Notwithstanding the foregoing, the parties
shall each pay half of the escrow fee charged by the Escrow Agent in connection
with the Escrow Agreement.

 

10.2        Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by Seller without the prior written
consent of Buyer, or by Buyer without the prior written consent of Seller.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

 21  |  Page 

 

 

10.3        Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of Seller and Buyer, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement except as expressly set forth herein. Without limiting the foregoing,
no direct or indirect holder of any equity interests or securities of either
Seller or Buyer (whether such holder is a limited or general partner, member,
stockholder or otherwise), nor any Affiliate of either Seller or Buyer, nor any
Representative, or controlling Person of each of the parties hereto and their
respective Affiliates, shall have any liability or obligation arising under this
Agreement or the transactions contemplated hereby.

 

10.4        Notices. All notices, demands, requests, consents, approvals or
other communications (collectively, "Notices") required or permitted to be given
hereunder or that are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by a nationally recognized overnight
delivery service with charges prepaid, or transmitted by hand delivery,
electronic mail, or facsimile, addressed as set forth below, or to such other
address as such party shall have specified most recently by written Notice.
Notice shall be deemed given on the date of service or transmission if
personally served, transmitted by electronic mail or transmitted by facsimile
with confirmation of receipt; provided, that if delivered or transmitted on a
day other than a Business Day or after normal business hours, notice shall be
deemed given on the next Business Day. Notice otherwise sent as provided herein
shall be deemed given on the next Business Day following timely deposit of such
Notice with an overnight delivery service:

 

If to Buyer:

Baltia Air Lines, Inc. (d/b/a USGlobal Airways)

Attention: Sheryle Milligan

Hangar G, 169 NY-17K, Suite U-14,
Newburgh, New York 12550

 

With a copy to:

Kelsey Law Group, P.C.

835 Willow Run Airport

Ypsilanti, Michigan 48198

Attention: George Kelsey

Fax: (734) 484-4965

Email: gkelsey@kelseylaw.com

 

 22  |  Page 

 

 

If to Seller:

AerLine Holdings Inc.

121 Alhambra Plaza, Suite 1700

Coral Gables, FL 33134

Attention: Mr. Nicolas Finazzo

Fax: (305) 529-6686

Email: nfinazzo@aersale.com

 

With a copy to:

AerSale, Inc.

121 Alhambra Plaza, Suite 1700

Coral Gables, FL 331334

Attention: Chief Legal Officer

Fax: (305) 529-6686

Email: legal@aersale.com

 

Rejection of or refusal to accept any Notice, or the inability to deliver any
Notice because of changed address of which no Notice was given, shall be deemed
to be receipt of the Notice as of the date of such rejection, refusal or
inability to deliver.

 

10.5        Choice of Law. This Agreement shall be construed and interpreted,
and the rights of the parties shall be determined, in accordance with the
substantive laws of the State of New York, without giving effect to any
provision thereof that would require the application of the substantive laws of
any other jurisdiction.

 

10.6        Entire Agreement; Amendments and Waivers. This Agreement and all
agreements entered into pursuant hereto and all certificates and instruments
delivered pursuant hereto and thereto constitute the entire agreement between
the parties hereto pertaining to the subject matter hereof and supersede all
other prior agreements, representations, warranties, understandings,
negotiations, and discussions, whether oral or written, of the parties. This
Agreement may be amended, supplemented or modified, and any of the terms,
covenants, representations, warranties or conditions may be waived, only by a
written instrument executed by Buyer and Seller, or in the case of a waiver, by
the party waiving compliance. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), and no such waiver shall constitute a
continuing waiver unless otherwise expressly provided.

 

10.7        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Counterparts to this
Agreement may be delivered via facsimile. In proving this Agreement, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.

 

10.8        Invalidity. If any one or more of the provisions contained in this
Agreement or in any other instrument referred to herein, shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, the parties
shall use their reasonable efforts, including the amendment of this Agreement,
to ensure that this Agreement shall reflect as closely as practicable the intent
of the parties hereto on the date hereof.

 

 23  |  Page 

 

 

10.9        Headings. The table of contents and the headings of the Articles and
Sections herein are inserted for convenience of reference only and are not
intended to be a part of, or to affect the meaning or interpretation of, this
Agreement.

 

10.10      Jurisdiction. Each party to this Agreement irrevocably agrees that
any legal action or proceedings in connection with this Agreement which is
expressed to be governed by New York law, against either party or any of its
assets may be brought in the Southern District of New York, which shall have
jurisdiction to settle any disputes arising out of or in connection with this
Agreement and each party hereby irrevocably and unconditionally submits to the
non-exclusive jurisdiction of the Federal court in the Southern District of New
York. Each party to this Agreement irrevocably waives any objection it may now
or hereafter have to the laying of venue of any action or proceeding in the New
York courts and any claim it may now or hereafter have that any action or
proceeding has been brought in an inconvenient forum.

 

10.11      WAIVER OF RIGHT TO TRIAL BY JURY. SELLER AND BUYER HEREBY WAIVE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

10.12      Beneficiaries. Nothing in this Agreement, express or implied, is
intended to confer upon any other Person any rights or remedies of any nature
under or by reason of this Agreement, except as expressly provided herein.

 

10.13      Counting. If the due date for any action to be taken under this
Agreement (including the delivery of notices) is not a Business Day, then such
action shall be considered timely taken if performed on or prior to the next
Business Day following such due date.

 

10.14      Preparation of this Agreement. Buyer and Seller hereby acknowledge
that (i) Buyer and Seller jointly and equally participated in the drafting of
this Agreement and all other agreements contemplated hereby, (ii) Buyer and
Seller have been adequately represented and advised by legal counsel with
respect to this Agreement and the transactions contemplated hereby, and (iii) no
presumption shall be made that any provision of this Agreement shall be
construed against either party by reason of such role in the drafting of this
Agreement and any other agreement contemplated hereby.

 

10.15      Confidentiality; Disclosure. Buyer and Seller agree to keep the terms
of this Agreement confidential except as provided herein. The parties agree to
cooperate with respect to and provide the necessary disclosures to the DOT prior
to closing, and any other third party disclosures required to effect the
Transaction. Any public announcements prior to or within 10 days after closing
shall be mutually agreed by the parties hereto, unless required by other
governing agencies, such as the Security Exchange Commission. Buyer will give
Seller reasonable prior notice of any such required filing and of the date on
which it will become public information.

 

 24  |  Page 

 

 

[Remainder of Page Intentionally Left Blank]

 

 25  |  Page 

 

 

IN WITNESS WHEREOF, this Stock Purchase Agreement has been duly executed and
delivered by respective duly authorized officers of Seller and Buyer as of the
date first above written.

 

SELLER:       AERLINE HOLDINGS INC.         By: /s/ Nicolas Finazzo     Name:
Nicolas Finazzo     Title: Chief Executive Officer         BUYER:   BALTIA AIR
LINES, INC. (d/b/a USGlobal Airways)       By: /s/ Anthony D. Koulouris    
Name: Anthony D. Koulouris     Title: Chairman, President & Chief Executive
Officer  

 

 26  |  Page 

